Exhibit 10.1

PHARMACYCLICS, INC.
NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN

(As Amended and Restated through October 31, 2001

)



ARTICLE ONE

GENERAL PROVISIONS

I. PURPOSE OF THE PLAN

This Non-Employee Directors Stock Option Plan is intended to promote the
interests of Pharmacyclics, Inc., a Delaware corporation, by providing the
non-employee members of the Board with the opportunity to acquire a proprietary
interest, or otherwise increase their proprietary interest, in the Corporation
as an incentive for them to remain in the service of the Corporation.

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

II. ADMINISTRATION OF THE PLAN

The terms of each option grant (including the timing and pricing of the option
grant) shall be determined by the express terms of the Plan, and neither the
Board nor any committee of the Board shall exercise any discretionary functions
with respect to option grants made pursuant to the Plan.

III. ELIGIBILITY

The individuals eligible to receive option grants under the Plan shall be (i)
those individuals who are serving as non-employee Board members on the Plan
Effective Date or who are first elected or appointed as non-employee Board
members on or after such date, whether through appointment by the Board or
election by the Corporation's stockholders, and (ii) those individuals who
continue to serve as non-employee Board members after one or more Annual
Stockholders Meetings beginning with the 1996 Annual Meeting. A non-employee
Board member who has previously been in the employ of the Corporation (or any
Parent or Subsidiary) shall not be eligible to receive an option grant under the
Plan on the Plan Effective Date or at the time he or she first becomes a
non-employee Board member, but shall be eligible to receive periodic option
grants under the Plan upon his or her continued service as a non-employee Board
member following one or more Annual Stockholders Meetings.

IV. STOCK SUBJECT TO THE PLAN

A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. The maximum number of shares of Common Stock which may be
issued over the term of the Plan shall not exceed 271,667 shares. Such
authorized share reserve is comprised of (i) the initial share reserve of
166,667 plus (ii) a 30,000-share increase approved by the Board on October 14,
1999, and (iii) a 50,000-share increase approved by the Board on September 7,
2000 and approved by the stockholders at the 2000 Annual Meeting, and (iv) a
25,000-share increase approved by the Board on September 7, 2001 and approved by
the stockholders at the 2001 Annual Meeting,

B. Shares of Common Stock subject to outstanding options shall be available for
subsequent issuance under the Plan to the extent the options expire or terminate
for any reason prior to exercise in full. Shares subject to any option or
portion thereof surrendered in accordance with Article Two and all shares issued
under the Plan, whether or not those shares are subsequently repurchased by the
Corporation pursuant to its repurchase rights under the Plan, shall reduce on a
share-for-share basis the number of shares of Common Stock available for
subsequent issuance under the Plan. In addition, should the exercise price of an
option under the Plan be paid with shares of Common Stock, then the number of
shares of Common Stock available for issuance under the Plan shall be reduced by
the gross number of shares for which the option is exercised, and not by the net
number of shares of Common Stock issued to the holder of such option.

C. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation's receipt of consideration, appropriate adjustments shall be made to
(i) the maximum number and/or class of securities issuable under the Plan, (ii)
the number and/or class of securities for which option grants are to be
subsequently made per Eligible Director and (iii) the number and/or class of
securities and the exercise price per share in effect under each outstanding
option in order to prevent the dilution or enlargement of benefits thereunder.
The adjustments to the outstanding options shall be made by the Board and shall
be final, binding and conclusive.

ARTICLE TWO

OPTION GRANT PROGRAM



I. OPTION TERMS

A. Grant Dates. Option grants shall be made on the dates specified below:

1. Each Eligible Director who is a non-employee Board member on the Plan
Effective Date shall automatically be granted, on the Plan Effective Date a
Non-Statutory Option to purchase 5,000 shares of Common Stock.

2. Each Eligible Director who is first elected or appointed as a non-employee
Board member after the Plan Effective Date shall automatically be granted a
Non-Statutory Option to purchase 10,000 shares of Common Stock.



3. On the date of each Annual Stockholders Meeting, beginning with the 1996
Annual Meeting, each individual who is to continue to serve as an Eligible
Director after such meeting, shall automatically be granted, whether or not such
individual is standing for re-election as a Board member at that Annual Meeting,
a Non-Statutory Option to purchase an additional 5,000 shares of Common Stock,
provided such individual has served as a non-employee Board member for at least
six (6) months prior to the date of such Annual Meeting. There shall be no limit
on the number of such annual 5,000-share option grants any one Eligible Director
may receive over his or her period of continued Board service.

B. Exercise Price.

1. The exercise price per share shall be equal to one hundred percent (100%) of
the Fair Market Value per share of Common Stock on the option grant date.

2. The exercise price shall become immediately due upon exercise of the option
and shall be payable in one or more of the forms specified below:

(i) cash or check made payable to the Corporation,

(ii) shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation's earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or

(iii) to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable written instructions to (A) a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(B) the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

C. Option Term. Each option shall have a term of ten (10) years measured from
the option grant date.

D. Exercise and Vesting of Options. Each option shall be immediately exercisable
for any or all of the option shares. However, any shares purchased under the
option shall be subject to repurchase by the Corporation, at the exercise price
paid per share, upon the Optionee's cessation of Board service prior to vesting
in those shares.



1. Each 10,000-share grant shall vest, and the Corporation's repurchase right
shall lapse, in a series of five (5) equal and successive annual installments
over the Optionee's period of continued service as a Board member, with the
first such installment to vest upon the Optionee's completion of one (1) year of
Board service measured from the option grant date.

2. Each 5,000-share grant shall vest, and the Corporation's repurchase right
shall lapse, in a series of twelve (12) equal and successive monthly
installments over the Optionee's period of continued service as a Board member,
with the first such installment to vest upon the Optionee's completion of one
(1) month of Board service measured from the option grant date.

E. Effect of Termination of Board Service. The following provisions shall govern
the exercise of any options held by the Optionee at the time the Optionee ceases
to serve as a Board member:

(i) Should the Optionee cease to serve as a Board member for any reason (other
than death or Permanent Disability), then the Board member shall have a
twenty-four (24)-month period following the date of such cessation of Board
service in which to exercise each such option. During the twenty-four (24)-month
exercise period, the option may not be exercised in the aggregate for more than
the number of vested shares for which the option is exercisable at the time of
the Optionee's cessation of Board service.

(ii) Should the Optionee cease to serve as a Board member by reason of death or
Permanent Disability, then all shares at the time subject to the option shall
immediately vest so that the option may, during the twenty-four (24)-month
exercise period following such cessation of Board service, be exercised by the
Optionee (or in the event of the Optionee's death, the personal representative
of the Optionee's estate or the person or persons to whom the option is
transferred pursuant to the Optionee's will, or in accordance with the
Optionee's beneficiary designation, or the laws of descent and distribution) for
all or any portion of such shares as fully-vested shares.

(iii) In no event shall the option remain exercisable after the expiration of
the option term. Upon the expiration of the twenty-four (24)-month exercise
period or (if earlier) upon the expiration of the option term, the option shall
terminate and cease to be outstanding for any vested shares for which the option
has not been exercised. However, the option shall, immediately upon the
Optionee's cessation of Board service, terminate and cease to be outstanding, to
the extent it is not exercisable for vested shares on the date of such cessation
of Board service.

F. Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares.

G. Limited Transferability of Options. During the lifetime of the Optionee, the
option shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following the Optionee's death. However, an option may be assigned in accordance
with the terms of a Qualified Domestic Relations Order. The assigned option may
only be exercised by the person or persons who acquire a proprietary interest in
the option pursuant to such Qualified Domestic Relations Order. The terms
applicable to the assigned option (or portion thereof) shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.

H. Beneficiary Designation. An Optionee may file a written beneficiary
designation indicating the person entitled to exercise Optionee's outstanding
options on the Optionee's behalf at the time of his/her death. Such beneficiary
designation may be changed by the Optionee at any time by filing the appropriate
form with the Plan Administrator.

II. CORPORATE TRANSACTION/CHANGE IN CONTROL/HOSTILE TAKE-OVER



A. In the event of any Corporate Transaction, the shares of Common Stock at the
time subject to each outstanding option but not otherwise vested shall
automatically vest in full so that each such option shall, immediately prior to
the specified effective date of the Corporate Transaction, become fully
exercisable for all of the shares of Common Stock at the time subject to such
option and may be exercised for all or any portion of such shares as
fully-vested shares of Common Stock. Immediately following the consummation of
the Corporate Transaction, each option grant shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
parent thereof).

B. In connection with any Change in Control, the shares of Common Stock at the
time subject to each outstanding option but not otherwise vested shall
automatically vest in full so that each such option shall, immediately prior to
the effective date of the Change in Control, become fully exercisable for all of
the shares of Common Stock at the time subject to such option and may be
exercised for all or any portion of such shares as fully- vested shares of
Common Stock. Each such option shall remain exercisable for such fully-vested
option shares until the expiration of the option term or the surrender of the
option in connection with a Hostile Take-Over.

C. Upon the occurrence of a Hostile Take-Over, the Optionee shall have a thirty
(30)-day period in which to surrender to the Corporation each option held by him
or her for a period of at least six (6) months. The Optionee shall in return be
entitled to a cash distribution from the Corporation in an amount equal to the
excess of (i) the Take-Over Price of the shares of Common Stock at the time
subject to the surrendered option (whether or not the Optionee is otherwise at
the time vested in those shares) over (ii) the aggregate exercise price payable
for such shares. Such cash distribution shall be paid within five (5) days
following the surrender of the option to the Corporation. No approval of the
Board or any committee of the Board shall be required in connection with such
option surrender and cash distribution.

D. The grant of options under the Plan shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

ARTICLE THREE

MISCELLANEOUS

I. EFFECTIVE DATE AND TERM OF THE PLAN

A. The Plan shall become effective immediately on the Plan Effective Date, and
was approved by the Corporation's stockholders on September 11, 1995. On October
14, 1999 the Plan was amended and restated by the Board to increase the maximum
number of shares of Common Stock authorized for issuance over the term of the
Plan by 30,000 shares. The increase was approved by the stockholders at the 1999
Annual Meeting. On September 7, 2000 the Plan was amended and restated by the
Board to increase the maximum number of shares of Common Stock authorized for
issuance over the term of the Plan by 50,000 shares. The increase was approved
by the stockholders at the 2000 Annual Meeting. On September 7, 2001 the Plan
was amended and restated by the Board to increase the maximum number of shares
of Common Stock authorized for issuance over the term of the Plan by 25,000
shares. The increase was approved by the stockholders at the 2001 Annual
Meeting.

B. The Plan shall terminate upon the earliest of (i) August 1, 2005, (ii) the
date on which all shares available for issuance under the Plan shall have been
issued or cancelled pursuant to the exercise or cash-out of the options under
the Plan or (iii) the termination of all outstanding options in connection with
a Corporate Transaction. Upon such Plan termination, all option grants and
unvested stock issuances outstanding on such date shall thereafter continue to
have force and effect in accordance with the provisions of the documents
evidencing such grants or issuances.

II. AMENDMENT OF THE PLAN



The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, (i) the Plan, together with the
option grants outstanding thereunder, may not be amended at intervals more
frequently than once every six (6) months, other than to the extent necessary to
comply with applicable Federal income tax laws and regulations and (ii) no such
amendment or modification shall adversely affect the rights and obligations with
respect to options at the time outstanding under the Plan unless the Optionee
consents to such amendment or modification. In addition, the Board shall not,
without the approval of the Corporation's stockholders, (i) materially increase
the maximum number of shares issuable under the Plan or the number of shares for
which options may be granted to each Eligible Director, except for permissible
adjustments in the event of certain changes in the Corporation's capitalization,
(ii) materially modify the eligibility requirements for Plan participation or
(iii) materially increase the benefits accruing to Plan participants.

III. USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

IV. REGULATORY APPROVALS

A. The implementation of the Plan, the granting of any option under the Plan and
the issuance of any shares of Common Stock upon the exercise of any option shall
be subject to the Corporation's procurement of all approvals and permits
required by regulatory authorities having jurisdiction over the Plan, the
options granted under it and the shares of Common Stock issued pursuant to it.

B. No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
stock exchange (or the Nasdaq National Market, if applicable) on which Common
Stock is then listed for trading.

V. NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining such person) and the Corporation's stockholders or of the
Optionee, which rights are hereby expressly reserved by each, to terminate such
person's Service at any time for any reason, with or without cause.

APPENDIX

The following definitions shall be in effect under the Plan:

A. Board shall mean the Corporation's Board of Directors.

B. Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

(i) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d- 3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders which the Board
does not recommend such stockholders to accept, or

(ii) a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time such election or
nomination was approved by the Board.

C. Code shall mean the Internal Revenue Code of 1986, as amended.

D. Common Stock shall mean the Corporation's common stock.

E. Corporate Transaction shall mean either of the following stockholder-approved
transactions to which the Corporation is a party:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation's
outstanding securities are transferred to a person or persons different from the
persons holding those immediately prior to such transaction; or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation's assets in complete liquidation or dissolution of the Corporation.

F. Corporation shall mean Pharmacyclics, Inc., a Delaware corporation.



G. Domestic Relations Order shall mean any judgment, decree or order (including
approval of a property settlement agreement) which provides or otherwise
conveys, pursuant to applicable State domestic relations laws (including
community property laws), marital property rights to any spouse or former spouse
of the Optionee.

H. Eligible Director shall mean a non- employee Board member eligible to
participate in the Plan.

I. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

J. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange which serves as the primary market
for the Common Stock, as such price is officially quoted in the composite tape
of transactions on such exchange. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

K. Hostile Take-Over shall mean a change in ownership of the Corporation
effected through the following transaction:

(i) any person or related group of persons (other than the Corporation or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation's outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation's stockholders which the Board does not
recommend such stockholders to accept, and

(ii) more than fifty percent (50%) of the securities so acquired are accepted
from persons other than Section 16 Insiders.

L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

M. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

N. Optionee shall mean any person to whom an option is granted under the Plan.

O. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

P. Permanent Disability shall mean the inability of the Optionee to perform his
or her usual duties as a Board member by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.

Q. Plan shall mean the Corporation's Non-Employee Directors Stock Option Plan,
as set forth in this document.

R. Plan Effective Date shall mean the date on which the Underwriting Agreement
is executed and the initial public offering price of the Common Stock is
established.

S. Qualified Domestic Relations Order shall mean a Domestic Relations Order
which substantially complies with the requirements of Code Section 414(p).

T. Section 16 Insiders shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.

U. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

V. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

W. Take-Over Price shall mean the greater of (i) the Fair Market Value per share
of Common Stock on the date the option is surrendered to the Corporation in
connection with a Hostile Take-Over or (ii) the highest reported price per share
of Common Stock paid by the tender offeror in effecting such Hostile Take-Over.

 